DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-10, 12-16, and 18-22 are pending.
Claims 11 and 17 are cancelled.


Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Objections
Claim 7 is objected to because of the following informalities: The term "wherein the access state indicates that access to the respective compartment is prevented when the temperature of the respective compartment is within the safe temperature range and the access state indicates that access to the respective compartment is prevented when the temperature of the respective compartment is not within the safe temperature range" should read "wherein the access state indicates that access to the respective compartment is allowed when the temperature of the respective compartment is within the safe temperature range and the access state indicates that access to the respective compartment is . Appropriate correction is required.
Claim 22 is objected to because of the following informalities: The term "wherein the access state indicates that access to the respective compartment is prevented when the temperature of the respective compartment is within the safe temperature range and the access state indicates that access to the respective compartment is prevented when the temperature of the respective compartment is not within the safe temperature range" should read "wherein the access state indicates that access to the respective compartment is allowed when the temperature of the respective compartment is within the safe temperature range and the access state indicates that access to the respective compartment is prevented when the temperature of the respective compartment is not within the safe temperature range". Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larkner et al., US Patent Pub. US 2017/0258658 A1 (hereinafter Larkner) in view of Kaczmarz et al., US Patent Pub. US 2009/0132090 A1 (hereinafter Kaczmarz), and in further view of Paradissis et al., US Patent Pub. US 2014/0338378 A1 (hereinafter Paradissis).

Claim 1
Larkner teaches a dispensing device, comprising: one or more sensors, including a temperature sensor (Larkner, Para [0058] - - Dispensing device with multiple temperature sensors.); a plurality of compartments located in the dispensing device, each for storing one or more medicines, wherein each of the plurality of compartments is individually lockable and comprises a respective temperature sensor (Larkner, Para [0312], [0353], [0356] - - A plurality of medical product/medicine storage trays/compartments, each with a respective arm and hook that retains/locks the storage tray/compartment in the storage space and a respective temperature sensor.); a lockable door for controlling access to the plurality of compartments (Larkner, Para [0299] - - A door with a lock that controls access to a plurality of storage trays/compartments.); a refrigeration unit for regulating an ambient temperature provided to the plurality of compartments (Larkner, Para [0297] - - A refrigeration system to control climate parameters/”ambient temperature” of the multiple storage trays/compartments.); and a processor configured to: receive, from a medication dispensing console via a communication interface, an access command for a selected compartment of the plurality of compartments (Larkner, Para [0299-300], [0352] - - A control system/”medication dispensing console” communicates an access command for a selected storage tray/compartment.); identifying, responsive to receiving the access command, one or more medications in the selected compartment (Larkner, Para [0316-317], [0339] - - Identifying medical product/medicine in a selected tray/compartment when a product request/access command is made.); determine a safe temperature range of the identified one or more medications (Larkner, Para [0297] - - Processor determines acceptable climate parameters/”safe temperature range” of the medical product.); determine a temperature of the selected compartment. (Larkner, Para [0356] - - Processor determines a temperature of a compartment.)
But Larkner fails to specify the processor configured to authorize a user seeking to access at least one of the plurality of compartments; unlock the lockable door responsive to authorizing the user.
However Kaczmarz teaches a controller configured to authorize a user seeking to access at least one of the plurality of compartments (Kaczmarz, Para [0016] - - User authorization to gain access through an outer lockable door to gain access to interior storage.); unlock the lockable door responsive to authorizing the user. (Kaczmarz, Para [0016] - - Setting an access state of a lockable door based on user authorization.)
Larkner and Kaczmarz are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above medical product storage system, as taught by Larkner, and incorporating the prevention of unauthorized access of medical items by unauthorized persons, as taught by Kaczmarz.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the unauthorized access of medical items by unauthorized persons, as suggested by Kaczmarz (Para [0011]).
But the combination of Larkner and Kacmarz fails to specify determine, responsive to the received access command, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications; prevent access to the selected compartment, while the lockable door is unlocked, when the temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the selected compartment by unlocking the selected compartment when the temperature sensor measures a temperature within the safe temperature range.
However Paradissis teaches determine, responsive to the received access command, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications (Paradissis, Para [0034-35] - - Determining if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/”access command”.); prevent access to the selected compartment when the temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications (Paradissis, Para [0034-35] - - Preventing access to a compartment if a selected compartment is outside a safe temperature range in response to a user requesting withdrawal/”access command”.), and providing access to the selected compartment by unlocking the selected compartment when the temperature sensor measures a temperature within the safe temperature range. (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/”access command”.)
Larkner, Kaczmarz, and Paradissis are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner and Kacmarz, and further incorporating the access control based on temperature readings, as taught by Paradissis.  


Claim 2
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Kaczmarz, and Paradissis further teaches the access command comprises retrieving at least one of the one or more medications in the selected compartment. (Larkner, Para [0299-300], [0352] - - A control system/”medication dispensing console” communicates an access command for a selected storage tray/compartment that allows a user to access and retrieve medical products/medicine.)

Claim 3
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches determining, based on the temperature of the selected compartment, whether the one or more medications in the selected compartment of the plurality of compartments is safe and effective to use (Paradissis, Para [0034-35] - - Determining if medication in a selected compartment is safe to use based on the temperature readings.), the processor is configured to cause the selected compartment to be unlocked when the one or more medications in the selected compartment is determined to be are safe and effective to use (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/”access command”.) and cause the selected compartment to be locked when the one or more medications in the selected compartment are not determined to be safe and effective to use. (Paradissis, Para [0034-35] - - Preventing access/locking to a compartment if a selected compartment is outside a safe temperature range for longer than allowed.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Kaczmarz, and Paradissis, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method for monitoring and controlling a temperature controlled medical storage unit, as suggested by Paradissis (Para [0005]).

Claim 4
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Kaczmarz, and Paradissis further teaches the processor is configured to set an access state of one or more other components in a path to the selected compartment to unlocked. (Larkner, Para [0299] - - A door with a lock that controls access/”in a path to” to a plurality of storage trays/compartments is unlocked to allow access.)

Claim 5
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Kaczmarz, and Paradissis further teaches confirm a retrieval of at least one of the one or more medications in the selected compartment (Larkner, Para [0339] - - ; and set the access state of the selected compartment and the one or more other components to locked. (Larkner, Para [0044], [0309] - - Set the access state of the selected storage tray/compartment to locked when the tray is returned after access by a user as well as locking the door that controls access to the storage trays/compartments.)

Claim 6
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Kaczmarz, and Paradissis further teaches the processor is configured to maintain an access state of the lockable door to unlocked when the access command is not a final command in an ordered list of access commands received from the medication dispensing console. (Larkner, Para [0313], [0335] - - Controller keeps the access state of the lockable door unlocked while executing commands.)

Claim 7
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches determine, responsive to receiving the access command, respective temperatures of each of the plurality of compartments (Paradissis, Para [0022], [0032] - - Determining temperatures of each compartment when receiving an access command.); determine, for each of the plurality of compartments, a respective safe temperature range of the respective compartment based on a respective medication stored within the respective compartment, a first respective safe temperature range of a first compartment of the plurality of compartments being different than a second respective temperature range of a second compartment of the plurality of compartments based on the respective medication stored in the first compartment being different than the respective medication stored in the second compartment (Paradissis, Para [0022], [0032] - - Determining temperatures of different compartments where the temperature ranges may be different based on the medical items stored within.); determine, responsive to determining the respective temperatures, for each of the plurality of compartments, an access state of the respective compartment based on whether a temperature of the respective compartment is within the respective safe temperature range of the respective compartment, wherein the access state indicates that access to the respective compartment is allowed when the temperature of the respective compartment is within the safe temperature range and the access state indicates that access to the respective compartment is prevented when the temperature of the respective compartment is not within the safe temperature range (Paradissis, Para [0022], [0032-34] - - Determining if the temperature of a compartment is within a safe range and allowing access to an authorized user, or preventing access and indicating that user access is prevented due to the temperature of a compartment not being within a safe range.); provide access to the first compartment while preventing access to the second compartment based on the determined access states of the plurality of compartments. (Paradissis, Para [0022], [0032-34], [0040-42] - - Determining if the temperature of each compartment when receiving an access command is within a safe range and allowing access, or preventing access if the temperature is not within a safe range for each individual compartment of a plurality of compartments.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Kaczmarz, and Paradissis, and further incorporating the access control based on temperature readings, as taught by Paradissis.  

Kaczmarz further teaches the processor is configured to maintain the access state of the selected compartment to locked when the determined condition indicates the one or more medications are unsafe or ineffective to use. (Kaczmarz, Para [0016] - - Setting an access state of a lockable door to prevent a user access based on a temperature that is was not maintained within predetermined parameters, indicating that the medicine is unsafe for use.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Kaczmarz, and Paradissis, and further incorporating the access control based on temperature readings, as taught by Kaczmarz.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of unsafe medication by controlling access based on temperature readings, as suggested by Kaczmarz (Para [0004]).

Claim 8
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
Kaczmarz further teaches report at least one of an access state and the condition of the selected compartment to the medication dispensing console via the communication interface to generate an alert or notification. (Kaczmarz, Para [0053-55] - - Generate/report an alarm via the control circuitry/”medication dispensing console” based on the temperature condition of the medication storage compartment.)
 Kaczmarz, and Paradissis, and further incorporating the alarm based on temperature readings, as taught by Kaczmarz.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of unsafe medication by activating an alarm based on temperature readings, as suggested by Kaczmarz (Para [0004]).

Claim 9
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Kaczmarz, and Paradissis further teaches the access command comprises depositing one or more new medications into the selected compartment (Larkner, Para [0339-340] - - Access command to allow check-in/depositing new medical/medication products into selected storage trays/compartments.), and wherein the processor is configured to identify, responsive to receiving the access command, the one or more medications in the selected compartment as including the one or more new medications. (Larkner, Para [0339-340] - - Access command to allow check-in/depositing new medical/medication products into selected storage trays/compartments and the control system/processor identifies the new medical/medication products.)

Claim 10
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
 Kaczmarz, and Paradissis further teaches regulate the ambient temperature of the plurality of compartments via the refrigeration unit such that the temperature of the selected compartment conforms to the safe temperature range (Larkner, Para [0297] - - Processor regulates the ambient temperature of the storage trays/compartments with a refrigeration unit based on sensor data to keep the temperature within the required safe range.);  and identify the selected compartment by performing one or more of: illuminating the selected compartment, opening the selected compartment, or moving the selected compartment. (Larkner, Para [0310] - - Identify a selected storage tray/compartment by illuminating indicators directly associated with the storage tray/compartment.)

Claim 14
Larkner teaches a method for providing secure access to refrigerated bins, comprising: receiving, from a medication dispensing console via a communication interface, an access command for a selected compartment of a plurality of compartments (Larkner, Para [0299-300], [0352] - - A control system/”medication dispensing console” communicates an access command for a selected storage tray/compartment.), each for storing one or more medicines, wherein at least one of the plurality of compartments is lockable (Larkner, Para [0312] - - A plurality of medical product/medicine storage trays/compartments, each with a respective arm and hook that retains/locks the storage tray/compartment in the storage space.); identifying, responsive to receiving the access command, one or more medications in the selected compartment (Larkner, Para [0316-317], [0339] - - Identifying medical product/medicine in a selected tray/compartment when a product request/access command is made.); determining a safe temperature range of the identified one or more medications (Larkner, Para [0297] - - Processor determines acceptable climate parameters/”safe temperature range” of the ; determining a temperature of the selected compartment. (Larkner, Para [0356] - - Processor determines a temperature of a compartment.)
But Larkner fails to specify the processor configured to authorizing a user associated with the access command; unlocking a lockable door of the dispensing device responsive to authorizing the user, the lockable door controlling access to the plurality of compartments.
However Kaczmarz teaches a controller configured to authorize a user seeking to access at least one of the plurality of compartments (Kaczmarz, Para [0016] - - User authorization to gain access through an outer lockable door to gain access to interior storage.); unlock the lockable door responsive to authorizing the user. (Kaczmarz, Para [0016] - - Setting an access state of a lockable door based on user authorization.) 
Larkner and Kaczmarz are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above medical product storage system, as taught by Larkner, and incorporating the prevention of unauthorized access of medical items by unauthorized persons, as taught by Kaczmarz.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the unauthorized access of medical items by unauthorized persons, as suggested by Kaczmarz (Para [0011]).
But the combination of Larkner and Kacmarz fails to specify determining, responsive to the received access command, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications; preventing access to the selected compartment, while the lockable door is unlocked, when the temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the selected compartment by unlocking the selected compartment when the temperature sensor measures a temperature within the safe temperature range.
However Paradissis teaches determine, responsive to the received access command, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications (Paradissis, Para [0034-35] - - Determining if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/”access command”.); prevent access to the selected compartment when the temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications (Paradissis, Para [0034-35] - - Preventing access to a compartment if a selected compartment is outside a safe temperature range in response to a user requesting withdrawal/”access command”.), and providing access to the selected compartment by unlocking the selected compartment when the temperature sensor measures a temperature within the safe temperature range. (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/”access command”.)
Larkner, Kaczmarz, and Paradissis are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner and Kacmarz, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method for monitoring and controlling a temperature controlled medical storage unit, as suggested by Paradissis (Para [0005]).

Claim 15
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Kaczmarz, and Paradissis further teaches the access command comprises retrieving at least one of the one or more medications in the selected compartment. (Larkner, Para [0299-300], [0352] - - A control system/”medication dispensing console” communicates an access command for a selected storage tray/compartment that allows a user to access and retrieve medical products/medicine.)

Claim 16
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches determining, based on the temperature of the selected compartment, whether the one or more medications in the selected compartment of the plurality of compartments is safe and effective to use (Paradissis, Para [0034-35] - - Determining if medication in a selected compartment is safe to use based on the temperature readings.), the processor is configured to cause the selected compartment to be unlocked when the one or more medications in the selected compartment is determined to be are safe and effective to use (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/”access command”.) and cause the selected compartment to be locked when the one or more medications in the selected compartment are not determined to be safe and effective to use. (Paradissis, Para [0034-35] - - Preventing access/locking to a compartment if a selected compartment is outside a safe temperature range for longer than allowed.)
 Kaczmarz, and Paradissis, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method for monitoring and controlling a temperature controlled medical storage unit, as suggested by Paradissis (Para [0005]).

Claim 18
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Kaczmarz, and Paradissis further teaches the access command is associated with depositing one or more new medications into the selected compartment (Larkner, Para [0339-340] - - Access command to allow check-in/depositing new medical/medication products into selected storage trays/compartments.), and wherein identifying, responsive to receiving the access command, the one or more medications in the selected compartment further includes the one or more new medications. (Larkner, Para [0339-340] - - Access command to allow check-in/depositing new medical/medication products into selected storage trays/compartments and the control system/processor identifies the new medical/medication products.)

Claim 19
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
 Kaczmarz, and Paradissis further teaches regulating the ambient temperature of the plurality of compartments via a refrigeration unit such that the temperature of the selected compartment conforms to the safe temperature range. (Larkner, Para [0297] - - Processor regulates the ambient temperature of the storage trays/compartments with a refrigeration unit based on sensor data to keep the temperature within the required safe range.)

Claim 20
Larkner teaches a system comprising: means for receiving, from a medication dispensing console via a communication interface, an access command for a selected compartment of a plurality of compartments within a dispensing device (Larkner, Para [0299-300], [0352] - - A control system/”medication dispensing console” communicates an access command for a selected storage tray/compartment.), each compartment configured to store one or more medicines, wherein each of the plurality of compartments is individually lockable and comprises a respective temperature sensor (Larkner, Para [0312], [0353], [0356] - - A plurality of medical product/medicine storage trays/compartments, each with a respective arm and hook that retains/locks the storage tray/compartment in the storage space and a respective temperature sensor.); means for identifying, responsive to receiving the access command, one or more medications in the selected compartment (Larkner, Para [0316-317], [0339] - - Identifying medical product/medicine in a selected tray/compartment when a product request/access command is made.); means for determining a safe temperature range of the identified one or more medications (Larkner, Para [0297] - - Processor determines acceptable climate parameters/”safe temperature range” of the medical product.); means for determining a temperature of the selected compartment. (Larkner, Para [0356] - - Processor determines a temperature of a compartment.)
 fails to specify the processor configured for a means for authorizing a user seeking to access at least one of the plurality of compartments; means for unlocking a lockable door responsive to authorizing the user responsive to authorizing the user, the lockable door controlling access to the plurality of compartments.
However Kaczmarz teaches a controller configured to authorize a user seeking to access at least one of the plurality of compartments (Kaczmarz, Para [0016] - - User authorization to gain access through an outer lockable door to gain access to interior storage.); unlock the lockable door responsive to authorizing the user (Kaczmarz, Para [0016] - - Setting an access state of a lockable door based on user authorization.); 
Larkner and Kaczmarz are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above medical product storage system, as taught by Larkner, and incorporating the prevention of unauthorized access of medical items by unauthorized persons, as taught by Kaczmarz.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the unauthorized access of medical items by unauthorized persons, as suggested by Kaczmarz (Para [0011]).
But the combination of Larkner and Kacmarz fails to specify determining, responsive to the received access command, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications; means for preventing access to the selected compartment, while the lockable door is unlocked, when the temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the selected compartment by unlocking the selected compartment when the temperature sensor measures a temperature within the safe temperature range.
However Paradissis teaches determine, responsive to the received access command, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications (Paradissis, Para [0034-35] - - Determining if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/”access command”.); prevent access to the selected compartment when the temperature sensor measures a temperature outside of the safe temperature range of the identified one or more medications (Paradissis, Para [0034-35] - - Preventing access to a compartment if a selected compartment is outside a safe temperature range in response to a user requesting withdrawal/”access command”.), and providing access to the selected compartment by unlocking the selected compartment when the temperature sensor measures a temperature within the safe temperature range. (Paradissis, Para [0034-35] - - Allowing access to a compartment if a selected compartment is within a safe temperature range in response to a user requesting withdrawal/”access command”.)
Larkner, Kaczmarz, and Paradissis are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner and Kacmarz, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method for monitoring and controlling a temperature controlled medical storage unit, as suggested by Paradissis (Para [0005]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Larkner et al., US Patent Pub. US 2017/0258658 A1 (hereinafter Larkner) in view of Kaczmarz et al., US Patent Pub. US 2009/0132090 A1 (hereinafter Kaczmarz), and in further view of Paradissis et al., US Patent Pub. US 2014/0338378 A1 (hereinafter Paradissis) as applied to the Claims 1-10, 14-16, and 18-20 above, in further view of Meek et al., US Patent Pub. US 2004/0108795 A1 (hereinafter Meek), and in further view of Carson et al., US Patent Pub. US 2013/0253700 A1 (hereinafter Carson).

Claim 12
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.
But the combination of Larkner, Kaczmarz, and Paradissis fails to specify prevent closing and locking of the lockable door until an access state of the plurality of compartments is confirmed to be locked.
Howerver Meek teaches prevent closing and locking of the lockable door until the plurality of compartments is confirmed to be locked. (Meek, Para [0047], [0072-73] - - The closing and locking of the outer door is prevented until the drawers/compartments are confirmed to be closed and locked.)
Larkner, Kaczmarz, Paradissis, and Meek are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Kaczmarz, and Paradissis, and further incorporating preventing the closing and locking of an outer door until the drawers have been closed and locked, as taught by Meek.  

But the combination of Larkner, Kaczmarz, Paradissis, and Meek fails to specify the processor is further configured to prevent closing and locking of the lockable door.
Howerver Carson teaches the processor is further configured to prevent closing and locking of the lockable door. (Carson, Para [0075] - - A processor configured to prevent closing and locking of a lockable door until prior required steps have been performed.)
Larkner, Kaczmarz, Paradissis, Meek, and Carson are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Kaczmarz, Paradissis, and Meek, and further incorporating a processor preventing the closing and locking of an outer door, as taught by Carson.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a reminder to a user to perform required actions for a dispensing cabinet by a processor preventing the closing and locking of an outer door, as suggested by Carson (Para [0075]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Larkner et al., US Patent Pub. US 2017/0258658 A1 (hereinafter Larkner) in view of Kaczmarz et al., US Patent Pub. US 2009/0132090 A1 (hereinafter Kaczmarz), and in further view of Paradissis et al., US Patent Pub. US 2014/0338378 A1 (hereinafter Paradissis) as applied to the Claims 1-10, 14-16, and 18-20 above, and in further view of Niemiec et al., US Patent Pub. US 2003/0007421 A1 (hereinafter Niemiec).

Claim 13
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
The combination of Larkner, Kaczmarz, and Paradissis further teaches and wherein the selected compartment comprises at least one of a light sensor and a timer for determining a period of time when the lockable door is open. (Larkner, Para [0313] - - A timer for determining a period of time when the lockable door is opened.)
Paradissis further teaches the processor is further configured to determine, responsive to the received access command whether an environmental exposure of the one or more medications in the selected container is within a safe exposure limit of the one or more medications. (Paradissis, Para [0034-35] - - Preventing access to a compartment if a selected compartment is outside a safe environmental range in response to a user requesting withdrawal/”access command”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner and Kacmarz, and further incorporating the access control based on environmental readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method for monitoring and controlling a medical storage unit based on environmental conditions, as suggested by Paradissis (Para [0005]).
But the combination of Larkner, Kaczmarz, and Paradissis fails to specify a parameter including safe light exposure of the one or more medications.
a parameter including safe light exposure of the one or more medications (Niemiec, Para [0037-39] - - Measured parameter of light exposure amount of the stored medications.), 
Larkner, Kaczmarz, Paradissis, and Niemiec are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Kaczmarz, and Paradissis, and further incorporating monitoring the amount of light exposure, as taught by Niemiec.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent the use of medication whose efficacy is jeopardized by monitoring the amount of light exposure, as suggested by Niemiec (Para [0016]).


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Larkner et al., US Patent Pub. US 2017/0258658 A1 (hereinafter Larkner) in view of Kaczmarz et al., US Patent Pub. US 2009/0132090 A1 (hereinafter Kaczmarz), and in further view of Paradissis et al., US Patent Pub. US 2014/0338378 A1 (hereinafter Paradissis) as applied to the Claims 1-10, 14-16, and 18-20 above, and in further view of Bellligundu, US Patent Pub. US 2019/0154329 A1 (hereinafter Belligundu).

Claim 21
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
 Kaczmarz, and Paradissis fails to specify a plurality of nested compartments, a first nested compartment comprising a second nested compartment, wherein the first compartment is a further nested compartment within the second nested compartment, wherein providing access to the first compartment while preventing access to the second compartment comprises: unlocking the first nested compartment and the second nested compartment; and maintaining a locked state of at least one nested compartment, of the plurality of nested compartments, that comprises the second compartment.
However Belligundu teaches the dispensing device comprises a plurality of nested compartments, a first nested compartment comprising a second nested compartment, wherein the first compartment is a further nested compartment within the second nested compartment (Belligundu, Para [0049-50] - - A drawer/”second nested compartment” containing a plurality of storage locations/”first nested components”.), wherein providing access to the first compartment while preventing access to the second compartment comprises: unlocking the first nested compartment and the second nested compartment (Belligundu, Para [0034], [0049-50] - - Unlocking a drawer/”second nested compartment” to allow access to an unlocked storage location/”first nested component”.); and maintaining a locked state of at least one nested compartment, of the plurality of nested compartments, that comprises the second compartment. (Belligundu, Para [0034], [0049-50] - - Maintaining the other storage locations/”nested components” in a locked state in the drawer/”second nested compartment”.)
Larkner, Kaczmarz, Paradissis, and Belligundu are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to maintain multiple compartments in a drawer at a lower temperature by using the nested locked storage compartments, as suggested by Belligundu (Abstract).

Claim 22
The combination of Larkner, Kaczmarz, and Paradissis teaches all the limitations of the base claims as outlined above.  
Paradissis further teaches determining, responsive to receiving the access command, respective temperatures of each of the plurality of compartments (Paradissis, Para [0022], [0032] - - Determining temperatures of each compartment when receiving an access command.); 
determining, for each of the plurality of compartments, a respective safe temperature range of the respective compartment based on a respective medication stored within the respective compartment, a first respective safe temperature range of a first compartment of the plurality of compartments being different than a second respective temperature range of a second compartment of the plurality of compartments based on the respective medication stored in the first compartment being different than the respective medication stored in the second compartment (Paradissis, Para [0022], [0032] - - Determining temperatures of different/”first and second” compartments where the temperature ranges of each compartment are different based on the requirements of the medical items stored within.); determining, responsive to determining the respective temperatures, for each of the plurality of compartments, an access state of the respective compartment based on whether a temperature of the respective compartment is within the respective safe temperature range of the respective compartment, wherein the access state indicates that access to the respective compartment is allowed  when the temperature of the respective compartment is within the safe temperature range and the access state indicates that access to the respective compartment is prevented when the temperature of the respective compartment is not within the safe temperature range (Paradissis, Para [0022], [0032-34] - - Determining if the temperature of a compartment is within a safe range and allowing access to an authorized user, or preventing access and indicating that user access is prevented due to the temperature of a compartment not being within a safe range.); and providing access to the first compartment while preventing access to the second compartment based on the determined access states of the plurality of compartments. (Paradissis, Para [0022], [0032-34], [0040-42] - - Determining if the temperature of each compartment when receiving an access command is within a safe range and allowing access, or preventing access if the temperature is not within a safe range for each individual compartment of a plurality of compartments.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Kaczmarz, and Paradissis, and further incorporating the access control based on temperature readings, as taught by Paradissis.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method for monitoring and controlling a temperature controlled medical storage unit, as suggested by Paradissis (Para [0005]).
But the combination of Larkner, Kaczmarz, and Paradissis fails to specify the dispensing device comprises a plurality of nested compartments, a first nested compartment comprising a second nested compartment, wherein the first compartment is a further nested compartment within the second nested compartment, wherein providing access to the first compartment while preventing access to the second compartment comprises: unlocking the first nested compartment and the second nested compartment; and maintaining a locked state of at least one nested compartment, of the plurality of nested compartments, that comprises the second compartment.
However Belligundu teaches the dispensing device comprises a plurality of nested compartments, a first nested compartment comprising a second nested compartment, wherein the first compartment is a further nested compartment within the second nested compartment (Belligundu, Para [0049-50] - - A drawer/”second nested compartment” containing a plurality of storage locations/”first nested components”.), wherein providing access to the first compartment while preventing access to the second compartment comprises: unlocking the first nested compartment and the second nested compartment (Belligundu, Para [0034], [0049-50] - - Unlocking a drawer/”second nested compartment” to allow access to an unlocked storage location/”first nested component”.); and maintaining a locked state of at least one nested compartment, of the plurality of nested compartments, that comprises the second compartment. (Belligundu, Para [0034], [0049-50] - - Maintaining the other storage locations/”nested components” in a locked state in the drawer/”second nested compartment”.)
Larkner, Kaczmarz, Paradissis, and Belligundu are analogous art because they are from the same field of endeavor.  They relate to medical product storage systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above medical product storage system, as taught by Larkner, Kacmarz, and Paradissis, and further incorporating the nested locked storage compartments, as taught by Belligundu.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain multiple compartments in a drawer at a lower temperature by using the nested locked storage compartments, as suggested by Belligundu (Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119